Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/02/2021 has been placed in record and considered by the examiner.

Status of the Claims
This office action considers claims 1, 2, 5, 7, 12, 18-20, 22, 23 and 28-37 are pending are pending for prosecution.
Claims 3, 4, 6, 8-11, 13-17, 21 and 24-27 are cancelled.
Claims 28-37 are added new.

Allowable Subject Matter
Claims 1, 2, 5, 7, 12, 18-20, 22, 23 and 28-37 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).  



The primary reason for the allowance of the claims is the inclusion of a limitation in all the independent claims which is not found in the prior art references.
Applicant’s independent claim 1 recites, inter alia, a method for enhancing beamforming in a wireless system, the method comprising a base station and including a particular combination of elements, specifically “….for each of the at least a portion of the multiple end-user devices that is classified into the active beamforming state, scheduling resource units from the air interface resource using at least one resource allocation rule that schedules a wireless communication to recur at a period that does not exceed a first temporal threshold corresponding to the active beamforming state; and for each of the at least a portion of the multiple end-user devices that is classified into the idle beamforming state, scheduling resource units from the air interface resource using the at least one resource allocation rule that schedules another wireless communication to recur at another period that does not exceed a second temporal threshold corresponding to the idle beamforming state, the first temporal threshold corresponding to the active beamforming state being shorter than the second temporal threshold corresponding to the idle beamforming state; ..”.
Applicant’s independent claim 12 recites, inter alia, a base station for enhancing beamforming in a wireless system, the base station comprising: a communication unit including multiple antennas; at least one hardware-based processor; and one or more computer-readable storage media including a beamforming enhancement module configured to be executed by the at least one hardware-based processor to generate signal beams using the multiple antennas in accordance with an air interface signaling protocol, the air interface signaling protocol including a particular combination of elements, specifically “….or each of the at least a portion of the multiple end-user devices that is classified into the active beamforming state, scheduling resource units from the air interface resource using at least one resource allocation rule that schedules a wireless communication to recur at a period that does not exceed a first temporal threshold corresponding to the active beamforming state; and for each of the at least a portion of the multiple end-user devices that is classified into the idle beamforming state, scheduling resource units from the air interface resource using the at least one resource allocation rule that schedules another wireless communication to recur at another period that does not exceed a second temporal threshold corresponding to the idle beamforming state, the first temporal threshold corresponding to the active beamforming state being shorter than the second temporal threshold corresponding to the idle beamforming state;..”.
Applicant’s independent claim 18 recites, inter alia, a base station for enhancing beamforming in a wireless system, the base station comprising: one or more processors; and one or more computer-readable storage media storing modules that are executable by the one or more processors, the computer-readable storage media comprising: one or more resource allocation rules including a particular combination of elements, specifically “….for each of the at least a portion of the multiple end-user devices that is classified into the active beamforming state, scheduling resource units from the air interface resource using at least one resource allocation rule that schedules a wireless communication to recur at a period that does not exceed a first temporal threshold corresponding to the active beamforming state; and for each of the at least a portion of the multiple end-user devices that is classified into the idle beamforming state, scheduling resource units from the air interface resource using the at least one resource allocation rule that schedules another wireless communication to recur at another period that does not exceed a second temporal threshold corresponding to the idle beamforming state, the first temporal threshold corresponding to the active beamforming state being shorter than the second temporal threshold corresponding to the idle beamforming state.”.

Prior arts, MULLER (US20190007844, of record), ZHANG (US20190229789, of record) does not disclose all elements of claims 1, 12 and 18 except the respective elements cited above.
Prior art LOEHR (US20160294531, of record, Para [0130-0138]) disclose Short DRX cycle during Active time and long DRX cycle during Non-Active time or idle time teaches a first temporal threshold and a second temporal threshold, the first temporal threshold corresponding to the active beamforming state being shorter than the second temporal threshold corresponding to the idle beamforming state. However LOEHR does not disclose “schedules a wireless communication to recur at a period that does not exceed a first temporal threshold corresponding to the active beamforming state”, and “schedules another wireless communication to recur at another period that does not exceed a second temporal threshold corresponding to the idle beamforming state”.
Similar another Prior art, not used, HEO (US9332456, Fig. 5, Fig. 5, Col 3 Line 56 – Col 4 Line 54) teaches short DRX cycle during short in-active time (first temporal threshold fort active time) and a PDCCH or scheduling reception during short DRX cycle, long DRX cycle for longer inactivity time (second temporal threshold for non-active time or idle time, the first temporal threshold corresponding to the active beamforming state being shorter than the second temporal threshold corresponding to the idle beamforming state) and a PDCCH or scheduling reception during short long cycle or long cycle. However, HEO as in LOEHR, does not disclose schedules a wireless communication to recur at a period that does not exceed a first temporal threshold corresponding to the active beamforming state”, and “schedules another wireless communication to recur at another period that does not exceed a second temporal threshold corresponding to the idle beamforming state”.

None of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 1, 12 and 18 when reading the claims in light of the specification, as per MPEP 2111.01 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claims 1, 12 and 18 are deemed patentable over the prior arts, and over 35 U.S.C 101 as per guidance of 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) published in the Federal Register (84 FR 50) on January 7, 2019 current guidance in combination of October 2019 Patent Eligibility Guidance Update i.e., October 2019 Update.
Accordingly, the applicant independent claim 1, 12 and 18, are allowed for the above reasons.
Dependent claims 2, 5, 7, 19-20, 22, 23 and 28-37  being dependent on independent claims 1, 12 and 18, are also allowed for the same reason as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
John Wilson et al. (US20190037495), describing Multi-Beam Physical Downlink Control Channel (PDCCH) Monitoring During Connected Mode Discontinuous Reception (CDRX) Operation, discloses (Fig. 9, Fig. 11, Para [0097, 0121]) [0097] FIG. 9 illustrates a CDRX configuration 900. The configuration 900 includes a number of short DRX cycles 908 and a number of long DRX cycles 912. According to an example, a long DRX cycle 912 may be 1.28 second and a short DRX cycle 908 may be 20 ms. During a short DRX cycle 908, the UE may be on for a certain period of time (shown as ON time 906) and go into sleep mode (shown as inactivity time 907). Newly arriving data may be delivered quickly because the UE only sleeps for short periods of time. Once a configurable amount of time expires (e.g., for example, as determined by the Short Cycle timer 910) during which no data was received during the short DRX mode, the UE may enter long DRX mode. During the long DRX mode, the UE saves more power but may experience increased latency as compared to the short DRX cycle 908. Because the UE wakes up more frequently in the short DRX mode, the short DRX mode may have a shorter periodicity as compared to the long DRX mode. [0121] According to one example, the BS transmits a configuration indication to the UE. The BS indicates that the UE use SS Beam 5 for next ON time of a Long DRX cycle and CSI-RS P2 beam 4 (from a CSI-RS resource indicator (CRI) and UE report) to monitor next on time of a short DRX cycle. The UE may receive this indication during an ON time of the long DRX cycle. The UE may then enter a short DRX cycle and use a receive beam corresponding to CSI-RS P2 beam 4 to monitor during the short DRX cycle. The UE may use the receive beam corresponding to SS Beam 5 for the long DRX cycle (e.g., for all the ON times of all the long DRC cycles). 
Heo et al. (US9332456), describing Discontinuous reception (DRX) enhancements in LTE systems, discloses (Fig. 5, Col 3 Line 56 – Col 4 Line 54) FIG. 5 illustrates the state transitions for DRX 500 according to an embodiment. In FIG. 5, states corresponding to the long DRX cycle 510, the short DRX cycle 520, and the continuous reception mode 530 are entered when certain criterion is met. The UE moves from continuous reception mode 530 to a short DRX cycle 520, from the short DRX cycle 520 to a long DRX cycle 510, and from the long DRX cycle 510 to continuous reception mode 530. However, the UE may move between the continuous reception mode 530 and one of the short DRX cycle 520 or the long DRX cycle 510. Transition may be controlled either by timers or by explicit commands from the eNB. The inactivity timer starts when the UE is in the continuous reception mode 530. If the UE does not receive any new resource allocation information until the expiry of the inactivity timer 540, 570, the UE transits to the next level of the DRX cycle; that is, it transits to a short DRX cycle 520 if configured, and transits 570 to a long DRX cycle 510 otherwise. ....Referring again to FIG. 3, the on duration 380, 352 and the DRX periods 382 are shown. The PDCCH monitoring time in each DRX cycle, continuous reception 320, long DRX cycle 330 and short DRX cycle 340 is called the on duration 380. The on duration 380, 352 is located in the first part of each DRX cycle. More specifically, a DRX cycle includes an on duration during which the UE monitors the PDCCH and the DRX period 382 during which the UE is allowed not to monitor the PDCCH. The number of subframes or the length of time that a UE uses to monitor the PDCCH in one DRX cycle is controlled by an on duration timer. At the beginning of each DRX cycle, the UE starts the on duration timer and monitors the PDCCH while the on duration timer is running. The length of the on duration timer controls the scheduling flexibility of the eNB. If the length of the on duration timer is one subframe 310, the eNB can send a resource allocation message during that one subframe 310. However, if the length of the on duration timer is more than one subframe, the eNB can select one of the available subframes to send the resource allocation information. This is beneficial to the eNB especially when the PDCCH is heavily loaded. Thus, depending on the length of the on duration timer, the eNB can have flexibility regarding when to send resource allocation information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951.  The examiner can normally be reached on 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAH M RAHMAN/Examiner, Art Unit 2413